DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Only to highlight difference between the prior art of record and the instant claims, regarding claims 1, 17, and 20, the prior art of record fails to teach or suggest at least “in accordance with a determination that a ratio between a number of times the personalized content is posted by the first set of users and a number of times the personalized content is provided to the first set of users satisfies a threshold, reducing the first distribution rate”.  Generalizing the pertinent limitation for brevity, but in no way to limit the subject matter claimed, for the first set of users that are provided the personalized content, the system tracks the number of times the first set of users further posts or shares the provided personalized content.  If the ratio is high (i.e., satisfies or is higher than a threshold), then the distribution rate is reduced.  Conversely, if the ratio is low (i.e., does not satisfy or is lower than a threshold), then the distribution rate is not reduced.  In Chang, there is no ratio as claimed because the number of times a given content is shared is tracked and compared to a threshold.  If the number exceeds a threshold, then contextual analysis is performed to determine if the content comprises false information, which is then reduced/throttled.  For these reasons, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2020/0410028 (Shaabani et al.) – Detecting social media designed to spread malicious information to “viral” proportions using historical cascade event data.  However, the method used to detect the spread of malicious information is different from reducing a distribution rate based on the claimed ratio satisfying a threshold. 
U.S. Patent No. 10152544 (Friggeri et al.) – Detecting and analyzing virally propagating subject matter in a social networking system by processing user activities that are relevant to a viral propagation study.  While this system allows a user to visually analyze virally propagating subject matter, this is in the context of a viral propagation study and there is no suggestion of reducing a distribution rate based on the claimed ratio satisfying a threshold. 
U.S. Patent Application Publication No. 2017/0039305 (Shakarian et al.) – Predicting out-of-order viral cascades in social networks relying solely on the use of structural diversity based measures such as network topology (i.e., no content information is utilized).  Predicting viral cascades is different from (though related to) reducing a distribution rate based on the claimed ratio satisfying a threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452